Citation Nr: 1105998	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-25 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.  

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total rating based individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision.  The Veteran 
perfected a timely appeal.  

The Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge in December 2010.  A transcript of 
that hearing has been reviewed and associated with the Veteran's 
claims file.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claims is warranted.  

At the Veteran's December 2010 Board hearing, the Veteran 
testified that his diabetes mellitus, type II, had increased in 
severity.  Specifically, he indicated that he is required to be 
on a restricted diet and his activities are regulated.  He also 
stated that about one month before his hearing, he was told that 
it may be necessary to put him on insulin injections.  In 
addition, the Veteran indicated, through his agent, that his PTSD 
continues to worsen.  As such, the Board has determined that new 
VA examinations are warranted in order to fully and fairly 
evaluate the Veteran's claims.  See Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (noting that remand may be required if record 
before the Board contains insufficient medical information for 
evaluation purposes).

In addition, the Board notes that at the Veteran's December 2010 
hearing, the Veteran's agent referenced August and November 2010 
medical records.  However, those records are not contained in the 
claims file.  As such, upon remand, all outstanding treatment 
records should be obtained.  

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2010).  

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the Veteran's service-connected disabilities have 
on her ability to work.  38 U.S.C. § 5107(a) (West 2002); Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2010).  A review of the claims file does 
not show that such an opinion has been obtained with respect to 
the Veteran's TDIU claim.  Accordingly, VA examination is 
warranted in order to obtain an opinion concerning the Veteran's 
employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Salem VA medical center and all of 
its affiliated outpatient clinics since March 
2009.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

2.  Send to the Veteran, a letter requesting 
that the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims remaining on appeal. 

3.  After completion of 1 and 2 above, 
schedule the Veteran to undergo a VA 
examination(s) in order to assess the nature 
and severity of his service-connected PTSD 
and diabetes mellitus, type II.  

PTSD Examination 

Evaluate the Veteran's service-connected 
PTSD.  The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All necessary special studies or 
tests including psychological testing and 
evaluation are to be accomplished (with all 
findings made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.  A multi-axial diagnosis, with a 
Global Assessment of Functioning (GAF) score 
must be assigned.  The examiner should set 
forth all examination findings, along with a 
complete rationale for any conclusions 
reached, in a printed report. 

Diabetes Examination

Evaluate the Veteran's service-connected 
diabetes mellitus, type II.  All indicated 
studies should be performed, and clinical 
findings reported in detail.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
examiner designated to examine the Veteran, 
and the report of the examination or addendum 
should note review of the claims file.  The 
examiner should specifically comment on 
whether the Veteran's diabetes mellitus:

(a) requires insulin, restricted diet, and 
regulation of activities warrants a 40 
percent evaluation. 

(b) requires insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider

(c) requires more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three 
hospitalizations per year or weekly visits to 
a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications

The examiner should set forth all examination 
findings, along with a complete rationale for 
any conclusions reached, in a printed report.

After examining the Veteran, the 
examiner(s) should provide an opinion as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
Veteran's service-connected PTSD or 
diabetes type II, in and of themselves, 
renders him unable to secure or follow a 
substantially gainful occupation.

4.  After completion the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claims, in light of all pertinent 
evidence and legal authority, to include 
consideration of whether "staged" ratings, 
pursuant to the Fenderson decision, cited to 
above, are warranted.  Adjudicate the issue 
of entitlement to a TDIU pursuant to 38 
C.F.R. §§ 4.16(a) and (b).  If any benefit 
sought on appeal remains denied, furnish to 
the Veteran and his agent an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


